        Case 1:19-mj-00304-RMM Document 1-1 Filed 12/09/19 Page 1 of 1



                                  STATEMENT OF FACTS

        On Sunday, December 8, 2019 at approximately 4:50 p.m., members of the Metropolitan
Police Department (MPD) Seventh District Crime Suppression Team (CST) were patrolling the
1700 block of Savannah Street Southeast in Washington, D.C. when they observed a group of
adult individuals standing inside of the entrance of the playground directly adjacent to 1710
Savannah Street Southeast.

        As the officers approached the group in a vehicle, they observed an individual later
identified as Norman Murphy (Defendant Murphy) attempt to conceal himself behind another
individual, remove an object from his person and walk toward the back of the playground with
the object in his right hand. As officers exited the vehicle, Defendant Murphy continued to walk
away from officers. Officers observed Defendant Murphy toss the object from his right hand to
the back fence of the playground, then return to the group of congregated adults.

       Officer Dean walked directly to the area where the object landed at the back fence of the
playground and observed a firearm on the ground. No other person was seen in the area in the
very brief time between the toss of the object by Defendant Murphy and the discovery of the
firearm by Officer Dean. There were no other objects in the area. Defendant Murphy was placed
under arrest.

      The firearm recovered is a Sig Sauer, model Sig P220, .45 caliber firearm with a serial
number of 37A032370. At the time it was recovered, it was loaded with one round in the
chamber and six (6) rounds in the 10-round capacity magazine. There are no firearms
manufacturers in the District of Columbia.

        A criminal history check of Defendant Murphy through the National Crime Information
Center confirmed that the defendant has a prior felony conviction in the Superior Court for the
District of Columbia for Attempt Possession with Intent to Distribute PCP, case number 2006
CF2 026517. This crime is punishable by more than one year in the District of Columbia.


                                            _________________________________
                                            OFFICER RICARDO PEREZ
                                            METROPOLITAN POLICE DEPARTMENT


SWORN AND SUBSCRIBED BEFORE ME ON THE _____ DAY OF DECEMBER, 2019.



                                                    ___________________________________
                                                    ROBIN M. MERIWEATHER
                                                    U.S. MAGISTRATE JUDGE
